EXHIBIT 10.15

 

ACTIVCARD

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of May
29, 2004 (the “Effective Date”) by and between ActivCard Corp., a Delaware
corporation, and Ben C. Barnes (the “Executive”). ActivCard Corp. together with
its affiliates and subsidiaries, including ActivCard, Inc., a California
corporation, are referred to collectively in this Agreement as the “Company.”

 

1 POSITION

 

a. Title; Office. Executive will serve as the Chief Executive Officer of
ActivCard Corp. commencing on May 31, 2004 or such other date as is mutually
agreed by Executive and the Company (the “Employment Date”). Executive will be
employed by ActivCard, Inc. and Executive’s office will be located at the
Company’s headquarters at 6623 Dumbarton Circle, Fremont, California.

 

b. Duties. Executive shall be responsible for all of the duties normally
attributed to the Chief Executive Officer of any company. Executive shall report
to the ActivCard Corp. Board of Directors (the “Board of Directors”) and shall
perform such other duties as the Board of Directors may from time to time
require, consistent with the general level and type of duties and
responsibilities customarily associated with the position of Chief Executive
Officer. In addition, upon Executive’s election to the Board of Directors and
during the term of this Agreement, Executive shall serve without any additional
compensation as a member of the Board of Directors. Upon termination of
Executive’s employment for any reason, Executive shall resign as a member of the
Board of Directors.

 

c. Other Obligations. Executive agrees to the best of Executive’s ability and
experience that he will at all times loyally and conscientiously perform all of
the lawful duties and obligations required of Executive pursuant to and
consistent with the terms of this Agreement, and will do so to the reasonable
satisfaction of the Board of Directors. During the term of Executive’s
employment, Executive further agrees that Executive will devote all of
Executive’s business time and attention to the business of the Company, except
that Executive may engage in a reasonable amount of related and complementary
activities which are consistent with the position of Chief Executive Officer but
do not interfere with Executive’s duties to the Company. Executive will not
render commercial or professional services of any nature to any person or
organization, whether or not for compensation, without the prior written consent
of the Board of Directors.



--------------------------------------------------------------------------------

2 COMPENSATION

 

a. Base Salary. During Executive’s employment, Executive will be paid an annual
salary of no less than $300,000. Executive’s salary will be payable in equal
bimonthly installments pursuant to the Company’s regular payroll practices (or
in the same manner as other employees of the Company), and shall be subject to
the usual, required withholding of income and employment taxes. Executive’s
annual salary of $300,000 together with any increases thereto, shall be referred
to in this Agreement as “Base Salary.” Base Salary will be subject to annual
review by, and increase at, the sole discretion of the Compensation Committee of
the Board of Directors (the “Compensation Committee”).

 

b. Incentive Bonus. Executive will be eligible for an annual bonus (“Target
Bonus”) of up to $150,000. The Target Bonus will be based on personal and
Company fiscal year performance and be paid in February of the following fiscal
year, with 50% of the Target Bonus based on the achievement of financial
objectives and 50% of the Target Bonus based on the achievement of other
non-financial performance objectives as determined by the Compensation Committee
each year. Notwithstanding the foregoing, for 2004, the Company will pay
Executive a Target Bonus of $150,000, prorated based on the number of days
Executive is employed prior to the 2004 year-end.

 

3 EMPLOYEE BENEFITS

 

a. Executive Benefits. During Executive’s employment, Executive shall be
eligible to participate in the employee benefits plans currently and hereafter
maintained by the Company of general applicability to other senior executives of
the Company, including the Company group health insurance, dental insurance,
long-term disability and 401(k) plans. Executive shall accrue vacation time at a
rate of four weeks per annum in accordance with the Company’s standard policy.
The Company reserves the right to cancel or change the employee benefit plans
and programs it offers to its employees at any time. Executive will be given a
copy of the Company’s Executive handbook and employee benefit plan documents
which will describe more fully these and other benefits of Executive’s
employment, as well as the personal policies and procedures which apply to
employment with the Company.

 

b. Term Life Insurance. During the term of Executive’s employment, the Company
will provide Executive term life insurance of $500,000, naming Executive’s
spouse as beneficiary under such policy.

 

4 EXPENSE REIMBURSEMENT

 

Executive will be authorized to incur ordinary, necessary and reasonable travel,
entertainment and other business expenses in connection with Executive’s duties.
The Company shall reimburse Executive for such expenses upon presentation of
appropriate supporting documentation in accordance with the Company’s standard
reimbursement policy.

 

5 STOCK AWARDS

 

a. Initial Stock Grant. In connection with the commencement of Executive’s
employment, the Company will grant Executive a restricted stock award (the
“Initial Award”) to purchase 10,000 shares of ActivCard Corp. Common Stock at a
purchase price of $0.001 per share (the “Initial Shares”). The Initial Shares
will vest in full upon Executive’s completion of one year of service measured
from the Employment Date.

 

b. Supplemental Stock Grant. The Company will grant Executive a supplemental
restricted stock award (the “Supplemental Stock Award”) to purchase 100,000
shares of the ActivCard Corp. Common Stock at a purchase price of $0.001 per
share (the “Supplemental Shares”). If the Company substantially meets the
financial and non-financial goals set forth in the Company’s business plan
through the first fiscal quarter of 2005 as set forth in Exhibit A hereto and as
determined by the Compensation Committee in its reasonable discretion, the
Supplemental Shares will vest with respect to 25% thereof on each of June 1,
2005, June 1, 2006, June 1, 2007 and June 1, 2008.



--------------------------------------------------------------------------------

c. Option Grant. The Company will grant Executive options (the “Options”) on or
before the Employment Date to purchase an aggregate of 500,000 shares of
ActivCard Corp. Common Stock (the “Option Shares”). The Options will have an
exercise price equal to the fair market value of the Common Stock on the date of
grant as determined by the Board of Directors. The Options will vest with
respect to (i) 25% of the Option Shares upon Executive’s completion of one year
of service measured from the Employment Date and (ii) the balance of the Option
Shares in a series of 36 successive equal monthly installments upon Executive’s
completion of each additional month of service over the three-year period
measured from the first anniversary of the Employment Date. Vesting of the
Options will depend on Executive’s commencement of and continued employment with
the Company. To the maximum extent permissible, the Options will be in the form
of incentive stock options granted under, and subject to the terms of, the
ActivCard Corp. 2002 Stock Option Plan (the “Option Plan”). The remaining
Options will be non-qualified options granted outside the Option Plan, but will
have the same terms as options granted pursuant to the Option Plan.

 

d. Change of Control. If there is a “Change of Control” (as defined below), and
within twelve months following the Change of Control, the Company or successor
corporation terminates Executive’s employment without “Cause” (as defined below)
or Executive resigns Executive’s employment for “Good Reason” (as defined
below), the vesting of Executive’s remaining unvested restricted stock and
unvested options will accelerate as follows: if the Change of Control occurs (i)
on or before the first anniversary of the Employment Date, then vesting shall
accelerate as to the number of unvested restricted shares and options Executive
then holds that would otherwise have vested during the 24-month period following
Executive’s termination date, (ii) after the first anniversary and on or before
the second anniversary of the Employment Date, then vesting shall accelerate as
to the number of unvested restricted shares and options Executive then holds
that would otherwise have vested during the 36-month period following
Executive’s termination date and (iii) after the second anniversary of the
Employment Date, then vesting shall accelerate as to 100% of the unvested
restricted shares and options Executive then holds. If the accelerated vesting
of the shares and options as provided in the foregoing sentence causes the
amounts received by Executive to constitute a “Parachute Payment” as such term
is defined in Section 280G of the Internal Revenue Code of 1986 (the “Code”) or
be subject to the excise tax imposed pursuant to Section 4999 of the Code
(together, the “Excise Tax”), then (x) if a reduction of $50,000 or less in the
amounts constituting Parachute Payments would eliminate the Excise Tax, such
amounts constituting Parachute Payments shall be reduced (including a reduction
in acceleration of such shares and options if necessary) to the extent necessary
to avoid causing the Excise Tax, or (y) if the Parachute Payments received by
Executive which trigger the Excise Tax are greater than $50,000, no such
reduction shall be required and Executive will be entitled to an additional cash
payment in an amount sufficient, after payment of income and additional Excise
Tax, to pay the Excise Tax due and owing with respect to the accelerated vesting
hereunder.

 

e. Other Terminations. If Executive’s employment is terminated by the Company
with Cause, all unexercised Options, whether vested or unvested, shall terminate
immediately. If Executive’s employment is terminated by the Company without
Cause or by Executive with Good Reason, all unvested Options will terminate and
Executive may exercise vested options as permitted under the terms of the Option
Plan, subject to the expiration dates set forth therein. In addition, upon
termination of Executive’s employment by the Company with or without Cause or by
Executive with or without Good Reason, the Company will repurchase any of the
Initial Shares or Supplemental Shares which are not vested at the date of
termination at a purchase price equal to the purchase price paid by Executive.

 

f. Documentation; Employment Relationship. In connection with the grant of the
Initial Stock Award, the Supplemental Stock Award and the Options, Executive
agrees to execute the Company’s form restricted stock and stock option
agreements, except as modified to reflect the terms herein. Any right to
purchase the Initial Shares, the Supplemental Shares or the Option Shares over
time in no way alters the employment “at will” relationship described below.

 

6 SEVERANCE

 

a. Benefits. If Executive’s employment with the Company is terminated by the
Company without Cause or by Executive with Good Reason, then Executive shall be
entitled to receive the following severance benefits:

 

(i). one year of Base Salary, less applicable withholding taxes, payable in a
lump sum;



--------------------------------------------------------------------------------

(ii). the Target Bonus compensation of $150,000 or 100% of the then-current
Target Bonus amount, which will be pro-rated, based on the number of days
Executive is employed in the fiscal year, less applicable withholding taxes,
payable in a lump sum in February of the following fiscal year; and

 

(iii). continued group life, health and dental benefits for Executive, his
spouse and dependents at the same level of coverage as in effect for Executive
on the day immediately preceding the day of termination of employment at no cost
to Executive or his family for a period ending on the earlier of (a) twelve
months after the date of termination of employment and (b) the date that
Executive is eligible to receive group life, health and dental benefits through
a new employer.

 

b. Conditions. Payment by the Company of any severance benefits and the
acceleration of any stock awards is conditioned upon (i) Executive’s execution
of a general release in the form of the Settlement Agreement and Release
attached hereto as Exhibit B and (ii) Executive’s resignation as a member of the
Board of Directors of ActivCard Corp.

 

c. No Benefits. Executive shall not be entitled to receive any severance
payments or benefits upon termination of Executive’s employment by the Company
with Cause or by Executive without Good Reason, other than vested benefits under
the Company’s pension plans or other employee benefit plans or programs.

 

d. No Mitigation; No Offset. Executive shall not be required to mitigate the
amount of payments, if any, provided for in this Section 6 by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in Section 6(a)(i) and (ii) be reduced by any compensation earned by
Executive as the result of employment by another employer after the date of
termination.

 

e. Cooperation. If Executive is entitled to receive benefits pursuant to Section
6(a) hereof, Executive agrees that, for a period of twelve months following the
date of termination of Executive’s employment, Executive shall cooperate and
from time to time, on reasonable advance notice from the Company, make himself
available on a limited basis and subject to any obligations or duties of
Executive to a new employer, to assist the Company with respect to general
matters involving the transition of a new chief executive officer, strategic
transactions upon which the Executive worked during his employment or any legal
proceedings that are based on or directly related to events or transactions
occurring during Executive’s employment by the Company that reasonably require
his personal testimony or involvement. The Company shall reimburse Executive for
his out-of-pocket expenses relating to his compliance with his obligations set
forth herein and Executive shall be fully covered and protected under the
Company’s indemnification policies with respect to his activities hereunder.

 

7 DEATH OR DISABILITY

 

Executive’s employment shall terminate automatically in the event of Executive’s
death or “Disability” (as defined below). In the event Executive’s employment
terminates for death or Disability, Executive will receive death or disability
benefits in accordance with Company standard benefit plans.

 

8 CERTAIN DEFINITIONS

 

a. “Good Reason.” As used in this Agreement, a resignation for “Good Reason”
will occur if Executive resigns Executive’s employment as follows: (i) within 60
days after a material reduction in Executive’s primary duties and
responsibilities, including the failure by any successor to the Company to
appoint and maintain Executive as Chief Executive Officer of the Company or its
successor entity, or the failure to appoint and maintain Executive as Chief
Executive Officer of the controlling corporation following a Change of Control;
(ii) within 30 days after any reduction of Executive’s starting Base Salary or
level of employee benefits as set forth herein; provided that a reduction of
Executive’s Base Salary by not more than 15% or level of employee benefits, if
similar reductions are made across the board to the salary or level of employee
benefits, as



--------------------------------------------------------------------------------

applicable, of other employees of the Company, shall not constitute “Good
Reason” under this clause (ii); (iii) at any time prior to the occurrence of a
Change of Control, within 30 days of the Company’s failure to elect and maintain
Executive as a member of the Company’s Board; (iv) within 30 days of a material
breach of this Agreement by the Company following written notice to the Company
of such breach and a reasonable opportunity to cure such breach, if curable; (v)
within 30 days of the failure by any of the Company’s successors or assigns to
assume the obligations to Executive under this Agreement; or (vi) within 30 days
after the Company relocates Executive to an office or location that is more than
30 miles from Fremont, California.

 

b. “Cause.” As used in this Agreement, “Cause” shall mean any of the following:

 

(i). Failure to Perform Duties. Executive willfully refuses to use Executive’s
best efforts to carry out the lawful material duties consistent with Executive’s
position and as directed by the Board of Directors, and after written notice
thereof which sets forth in detail the specific respects in which the Board of
Directors believes Executive has not substantially performed Executive’s duties,
Executive fails to correct such behavior within 30 days after being served with
written notice, or such shorter period as is reasonably determined by the Board
of Directors in good faith and set forth in such written notice;

 

(ii). Adverse Conduct. Executive is convicted of, pleas “guilty” or “no contest”
to a felony offense or commits any act of misconduct which is materially
detrimental to the reputation of the Company, or intentionally commits an act of
dishonesty, fraud, embezzlement, misappropriation or financial dishonesty
against the Company; or

 

(iii). Breach Agreement or Policy. Executive materially breaches this Agreement,
the Confidentiality Agreement, or any other material written agreement between
Executive and the Company or Executive materially breaches or violates any
lawful material employment policy of the Company, which is detrimental to the
Company, including those prohibiting harassment of another employee, and after
written notice thereof which sets forth in detail the specific respects in which
the Board of Directors believes Executive has breached an agreement or violated
a policy, Executive fails to correct such breach or violation within 30 days
after being served with written notice.

 

c. “Change of Control.” As used in this Agreement, “Change of Control” shall
mean the sale of all or substantially all of the assets of the Company to a
non-affiliate, or any merger or consolidation of ActivCard Corp. with or into
another corporation or any other transaction in which the holders of more than
50% of the shares of capital stock of ActivCard Corp. outstanding immediately
prior to such transaction do not continue to hold (either by the voting
securities remaining outstanding or by their being converted into voting
securities of the surviving entity) 50% or more of the total voting power
represented by the voting securities of the surviving entity outstanding
immediately after such transaction. For further clarification, a reorganization
or similar transaction amongst ActivCard Corp. and/or its affiliates shall not
be deemed to constitute a Change of Control.

 

d. “Disability.” As used in this Agreement, “Disability” shall mean that
Executive has failed to perform Executive’s duties under this Agreement after
reasonable accommodation by the Company for a period of not less than 180
consecutive days (or 180 days during any twelve-month period) as a result of
Executive’s incapacity due to physical or mental injury, disability, injury or
illness.

 

9 CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

 

Executive’s acceptance and commencement of employment with the Company is
contingent upon the execution, and delivery to an officer of the Company, of the
Company’s Employee Proprietary Information and Inventions Agreement (the
“Confidentiality Agreement”) a copy of which attached hereto as Exhibit C, prior
to or on Executive’s first day of employment.



--------------------------------------------------------------------------------

10 CERTAIN RESTRICTIONS

 

a. Competitive Activity. Executive agrees that, during the term of Executive’s
employment and, if Executive’s employment is terminated by the Company for Cause
or by Executive without Good Reason, continuing until the expiration of one year
following the termination of Executive’s employment with the Company, without
the prior written consent of the Board of Directors, Executive will not,
directly or indirectly, as an employee, agent, consultant, advisor, owner,
manager, lender, officer, director, partner, stockholder, or otherwise, engage
in any Competitive Activity, or have any such relationship with any person or
entity that engages in any Competitive Activity; provided, however, that nothing
in this Agreement will prohibit Executive from owning a passive investment of
less than one percent of the outstanding equity securities of any company listed
on any national securities exchange so long as Executive has no other
relationship with such company in violation of this Agreement. “Competitive
Activity” means developing, manufacturing, licensing and selling products for
authentication solutions and systems for the issuance, usage and management of
digital identities.

 

b. Agreement Not to Solicit Employees. Executive agrees that, during the term of
Executive’s employment and continuing until the expiration of one year following
the termination of Executive’s employment with the Company, Executive will not,
either directly or indirectly, on Executive’s own behalf or in the service or on
the behalf of others solicit, divert, or hire away, or attempt to solicit,
divert, or hire away any person then employed by the Company, nor encourage
anyone to leave the Company’s employ.

 

c. Agreement Not to Solicit Customers. Executive agrees that, during the term of
Executive’s employment and continuing until the expiration of one year following
the termination of Executive’s employment with the Company, Executive will not,
either directly or indirectly, on Executive’s own behalf or in the service or on
behalf of others, solicit, divert, or appropriate, or attempt to solicit,
divert, or appropriate, for the purpose of licensing or selling products for
authentication solutions or systems for the issuance, usage and management of
digital identities to (i) any person or entity whose account with the Company
was sold or serviced by or under Executive’s supervision during the twelve
months preceding the termination of such employment, or (ii) any person or
entity whose account with the Company has been directly solicited at least twice
by the Company within the year preceding the termination of employment.

 

d. Reasonableness. Executive and the Company agree that the covenants set forth
in this Agreement are appropriate and reasonable when considered in light of the
nature and extent of the Company’s business. Executive further acknowledges and
agrees that (i) the Company has a legitimate interest in protecting the
Company’s business activities and its current, pending, and potential trade
secrets; (ii) the covenants set forth herein are not oppressive and contain
reasonable limitations as to time, scope, and activity; (iii) the covenants do
not harm in any manner whatsoever the public interest; (iv) Executive’s chosen
profession, trade, or business is in marketing, selling and general management
of software products (the “Profession”) (v) the Competitive Activity is only a
very small or limited part of the Profession, and Executive can work in many
different jobs in Executive’s Profession besides the Competitive Activity; (vi)
the covenants set forth herein do not completely restrain Executive from working
in Executive’s Profession, and Executive can earn a livelihood in Executive’s
Profession without violating any of the covenants set forth herein; (vii)
Executive has received and will receive substantial consideration for agreeing
to such covenants, including without limitation the consideration to be received
by Executive under this Agreement; (viii) if Executive were to work for a
competing company that engages in Competitive Activity, there would be a
substantial risk that Executive would inevitably disclose trade secrets to that
company; (ix) the Company competes with other companies that engage in
Competitive Activity, and if Executive were to engage in prohibited activities,
it would harm the Company; (x) the Company expends considerable resources on
hiring, training, and retaining its Executives and if Executive were to engage
in prohibited activities during the Non-Solicitation Period, it would harm the
Company; and (xi) the Company expends considerable resources acquiring,
servicing, and retaining its Customers and if Executive were to engage in
prohibited activities during the Non-Solicitation Period, it would harm the
Company.



--------------------------------------------------------------------------------

11 AT-WILL EMPLOYMENT

 

Executive’s employment with the Company shall be for no specified period or term
and shall constitute “at-will” employment. Accordingly, Executive is free to
terminate Executive’s employment at any time, with or without Cause, for any or
no reason, and the Company is free to terminate Executive’s employment at any
time, with or without Cause, for any or no reason subject to the provisions of
Section 6 of this Agreement. Any contrary representations which may have been
made or which may be made to Executive are superseded by this Agreement.

 

12 INDEMNIFICATION

 

As an officer and director of the Company, Executive shall be entitled to be
indemnified by the Company to the maximum extent provided under the Company’s
by-laws and applicable law and to receive the benefits of any director and
officer liability insurance obtained by the Company from time to time, subject
to the terms, provisions and conditions of any such insurance. Expenses
(including reasonable legal fees and expenses) incurred by Executive in
defending any claim, demand, action, suit or proceeding shall, from time to
time, be advanced by the Company prior to the final disposition of such claim,
demand, action, suit or proceeding upon receipt by the Company of an undertaking
by or on behalf of Executive to repay such amount if it shall be determined that
Executive is not entitled to be indemnified.

 

13 APPLICABLE LAW; SEVERABILITY

 

This Agreement shall be governed by the laws of the State of California, without
reference to rules relating to conflicts of law. In the event that any provision
of this Agreement becomes or is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable, or void, this Agreement shall continue
in full force and effect without said provision.

 

14 DISPUTE RESOLUTION

 

Executive and the Company agree to arbitrate any dispute, claim, or controversy
arising out of this Agreement or Executive’s employment. The arbitration shall
be conducted by a single neutral arbitrator in accordance with the rules issued
by JAMS for resolution of employment disputes. The arbitration shall take place
in the City of San Francisco. The Company will pay the fee for the arbitration
proceeding, as well as any other charges by JAMS. The arbitrator shall issue a
written decision or award. The decision or award of the arbitrator shall be
final and binding upon the Company and Executive. The arbitrator shall have the
power to award any type of relief that would be available in a court of
competent jurisdiction. Any award may thereafter be entered as a judgment in any
court of competent jurisdiction. Executive agrees that any relief to which he is
entitled arising out of said arbitration shall be limited to that awarded by the
arbitrator. Executive agrees to file any demand for arbitration within the time
limit established by the applicable statute of limitations for the asserted
claims. Failure to demand arbitration within the prescribed time period shall
result in waiver of any claims. Executive agrees to waive any right he may have
to a jury trial with respect to any dispute or claim against the Company
relating to this Agreement, his employment, his termination from employment, or
any terms and conditions of his employment with the Company. Executive shall be
responsible for his own attorney’s fees and costs provided, however, the Company
shall pay for Executive’s attorney’s fees and costs in the event Executive
prevails on any substantive issue in the arbitration.

 

15 SUCCESSORS AND ASSIGNS

 

This Agreement shall be binding upon the Company’s successors and assigns and
upon Executive’s heirs, executors, administrators, estate, successors and
assigns. For all purposes under this Agreement, the term “Company” shall include
any successor to the Company’s business and/or assets, which becomes bound by
this Agreement. Executive may not assign this Agreement.



--------------------------------------------------------------------------------

16 NO INCONSISTENT OBLIGATIONS

 

By signing this Agreement and accepting this offer of employment, Executive
represents and warrants to the Company that Executive is under no obligations or
commitments, whether contractual or that otherwise, that are inconsistent with
Executive’s obligations set forth in this Agreement or otherwise restrict
Executive’s ability to enter into this Agreement or fully perform the services
required hereunder. Executive also represents and warrants that Executive will
not use or disclose, in connection with Executive’s employment by the Company,
any trade secrets or other proprietary information or intellectual property in
which Executive or any other person has any right, title, or interest and that
Executive’s employment by the Company as contemplated by this Agreement will not
infringe upon or violate the rights of any other person or entity. Executive
represents and warrants to the Company that Executive has returned all property
and confidential information belonging to any prior employers.

 

17 EXPENSES

 

The Company and Executive shall bear their respective legal and other fees and
expenses with respect to this Agreement; provided, however, if this Agreement is
consummated, the Company shall reimburse Executive for up to $5,000 in
professional fees related to the review and negotiation of this Agreement and
related documents.

 

18 ENTIRE AGREEMENT

 

This Agreement and the Exhibits, including the Confidentiality Agreement, set
forth the full and complete agreement between the Company and Executive
regarding the subject matter hereof and supersede any and all prior
representations or agreements between Executive and the Company, if any, whether
written or oral, except for the stock option agreements and stock purchase
agreements referenced above. This Agreement may not be modified or amended
except by a written agreement, signed by Executive and a member of the Board of
Directors. No failure on the part of the Company or Executive to exercise any
power, right or privilege or remedy under this Agreement, and no delay on the
part of the Company or Executive in such exercise shall operate as a waiver of
such power, right, privilege or remedy; and no single or partial exercise of any
such power, right, privilege or remedy shall preclude any other further exercise
thereof or any other power, right, privilege or remedy. Any waiver must be in
writing and executed by the parties. The captions contained in this Agreement
are for convenience only and shall not be considered part of this Agreement. All
definitions used in this Agreement shall apply to the Exhibits to this Agreement
and other related documentation signed simultaneously.

 

This Agreement may be executed in two or more counterparts and delivered by
facsimile, each of which shall be deemed an original, but both of which together
shall constitute one and the same instrument.

 

DATED: 29 May 2004

     

/s/ Ben C. Barnes

--------------------------------------------------------------------------------

       

Ben C. Barnes

DATED: 29 May 2004

     

ACTIVCARD CORP.

       

By:

 

/s/ William P. Crowell

--------------------------------------------------------------------------------

       

Title:

 

Chairman